DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
This Office Action responds to reply filed on 6/8/2022 regarding application 17/165467 that was initially filed on 2/2/21. Claims 1-22 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/8/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	1.	Claims 1, 2, 11, 12, and 19 - 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al., US 2012/0008676 A1 (hereinafter Lee) in view of Tanaka, WO 2007/119296 A1 (hereinafter Tanaka), and further in view of Caball et al., US 2005/0053132 A1 (hereinafter Caball).

	As for claim 1, Lee discloses a method comprising: determining, by the at least one processor ([0377], e.g., computers), whether ([0051], e.g., determine whether) neighbouring blocks ([0048], e.g., block … as a data unit and [0051], e.g., neighboring data unit) of an initial block ([0051], e.g., data unit and [0194], e.g., current data unit) of a video frame are combinable ([0051], e.g., merged and [0194], e.g., merged) for intra-prediction estimation ([0194], e.g., intra prediction).
	Lee does not explicitly disclose determining whether neighbouring blocks are combinable based on a distortion of the neighbouring blocks, wherein the distortion is based on an activity of a gradient of at least one of the neighbouring blocks. 
	However, Tanaka teaches determining whether neighbouring blocks are combinable based on a distortion ([0049], e.g., concentration gradient angles) of the neighbouring blocks, wherein the distortion is based on an activity of a gradient ([0049], e.g., gradient) of at least one of the neighbouring blocks ([0049], e.g., adjacent regions).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Lee and Tanaka before him/her to modify the method and apparatus for encoding video by using block merging, and method and apparatus for decoding video by using block merging spatial domain pre-processing for computational complexity reduction in advanced video coding (AVC) encoder of Lee with the teaching of endoscope insertion direction detecting device and endoscope insertion direction detecting method of Tanaka with a motivation to improve the merging performance by taking advantage of the characteristics of the gradient as an indicator of the similarity.
	Lee as modified by Tanaka does not explicitly teach performing, by the at least one processor, an intra-prediction estimation search, to produce a selected block, comprising: in response to determining that the neighbouring blocks are combinable, performing an intra-prediction estimation search for a first block of a first size that is larger than a reference size; and in response to determining that the neighbouring blocks are not combinable, performing an intra-prediction estimation search for a second block of a second size that is smaller than the reference size; and encoding, by the at least one processor, the video frame using the selected block. 
	However, Caball teaches performing, by the at least one processor, an intra-prediction estimation search ([0092], e.g., intra prediction modes), to produce a selected block, comprising: in response to determining that the neighbouring blocks are combinable ([0092], e.g., different block sizes, note a large block size), performing an intra-prediction estimation search for a first block of a first size ([0092], e.g., different block sizes, note the large block size) that is larger than a reference size ([0092], e.g., different block sizes, note a size smaller than the large block size); and in response to determining that the neighbouring blocks are not combinable ([0092], e.g., different block sizes, note a small block size that is smaller than the reference size), performing an intra-prediction estimation search for a second block of a second size ([0092], e.g., different block sizes, note the small block size) that is smaller than the reference size ([0092], e.g., different block sizes, note a size smaller than the large block size); and encoding ([0001], e.g., encoding), by the at least one processor, the video frame using the selected block. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Lee, Tanaka, and Caball before him/her to modify the method and apparatus for encoding video by using block merging, and method and apparatus for decoding video by using block merging spatial domain pre-processing for computational complexity reduction in advanced video coding (AVC) encoder of Lee with the teaching of method and apparatus for 3-D subband video coding of Caball with a motivation to provide an efficient encoded bitstream by using the best available prediction modes for each block that can be different for different block sizes.

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Lee further discloses the first block is formed by combining ([0051], e.g., merged and [0194], e.g., merged) the neighbouring blocks and the second block is formed by dividing ([0048], e.g., block, note that blocks are obtained by dividing) one of neighbouring block in the neighbouring blocks. 

	As for claim 11, the claim recites a video of the method of claim 1, and is similarly analyzed.

	As for claim 12, the claim recites a video  of the method of claim 2, and is similarly analyzed.

	As for claim 19, the claim recites a method of the method of claim 1, and is similarly analyzed.

	As for claim 20, the claim recites a method  of the method of claim 2, and is similarly analyzed.

	As for claim 21, most of limitations of this claim have been noted in the rejection of Claim 20. In addition, Lee further discloses determining a set of modes of intra-prediction corresponding to the neighbouring blocks ([0194], e.g., intra prediction); and determining the neighbouring blocks as being combinable if the set of modes are of a same class ([0067], e.g., prediction mode, inter mode, and intra mode).

	As for claim 22, most of limitations of this claim have been noted in the rejection of Claim 21. 
	Lee as modified by Caball does not explicitly teach determining the neighbouring blocks as being combinable if the distortion of the neighbouring blocks is above a second threshold. 
	However, Tanaka teaches determining the neighbouring blocks as being combinable if the distortion of the neighbouring blocks is above a second threshold ([0047], i.e., p. 9, 8th paragraph, e.g., predetermined range, note the threshold as a lower bound of the range).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Lee, Caball, and Tanaka before him/her to modify the method and apparatus for encoding video by using block merging, and method and apparatus for decoding video by using block merging spatial domain pre-processing for computational complexity reduction in advanced video coding (AVC) encoder of Lee with the teaching of endoscope insertion direction detecting device and endoscope insertion direction detecting method of Tanaka with a motivation to improve the merging performance by taking advantage of the characteristics of the gradient as an indicator of the similarity.

	2.	Claims 3 - 6 and 13 - 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Tanaka, Caball, and further in view of Lou et al., US 2012/0082234 A1 (hereinafter Lou).

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 2. 
	Lee as modified by Tanaka and Caball does not explicitly teach block sizes are tree-block sizes in the quad-tree segmentation specified in the High Efficiency Video Coding (HEVC) standard. 
	However, Lou teaches block sizes are tree-block sizes in the quad-tree segmentation specified in the High Efficiency Video Coding (HEVC) standard ([0036], e.g., HEVC and [0044], e.g., size).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Lee, Tanaka, Caball, and Lou before him/her to modify the method and apparatus for encoding video by using block merging, and method and apparatus for decoding video by using block merging spatial domain pre-processing for computational complexity reduction in advanced video coding (AVC) encoder of Lee with the teaching of coding and decoding utilizing adaptive context model selection with zigzag scan of Lou with a motivation to low cost implementation by using the available standard of HEVC.

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 3. In addition, Lee further discloses determining a set of modes of intra-prediction corresponding to the neighbouring blocks ([0194], e.g., intra prediction); and. 
	In addition, Lee further discloses determining the neighbouring blocks as being combinable if the set of modes are of a same class ([0067], e.g., prediction mode, inter mode, and intra mode).

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 4. 
	Lee as modified by Caball and Lou does not explicitly teach determining the neighbouring blocks as being combinable if the distortion of the neighbouring blocks is above a second threshold. 
	However, Tanaka teaches determining the neighbouring blocks as being combinable if the distortion of the neighbouring blocks is above a second threshold ([0047], i.e., p. 9, 8th paragraph, e.g., predetermined range, note the threshold as a lower bound of the range).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Lee, Caball, Lou, and Tanaka before him/her to modify the method and apparatus for encoding video by using block merging, and method and apparatus for decoding video by using block merging spatial domain pre-processing for computational complexity reduction in advanced video coding (AVC) encoder of Lee with the teaching of endoscope insertion direction detecting device and endoscope insertion direction detecting method of Tanaka with a motivation to improve the merging performance by taking advantage of the characteristics of the gradient as an indicator of the similarity.

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 3. 
	Lee as modified by Caball and Lou does not explicitly teach determining the neighbouring blocks to be not combinable if the activity of the at least one of the neighbouring blocks is greater than a first threshold. 
	However, Tanaka teaches determining the neighbouring blocks to be not combinable if the activity of the at least one of the neighbouring blocks is greater than a first threshold ([0047], i.e., p. 9, 8th paragraph, e.g., predetermined range, note the threshold as an upper bound of the range).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Lee, Caball, Lou, and Tanaka before him/her to modify the method and apparatus for encoding video by using block merging, and method and apparatus for decoding video by using block merging spatial domain pre-processing for computational complexity reduction in advanced video coding (AVC) encoder of Lee with the teaching of endoscope insertion direction detecting device and endoscope insertion direction detecting method of Tanaka with a motivation to improve the merging performance by taking advantage of the characteristics of the gradient as an indicator of the similarity.

	As for claim 13, the claim recites a video  of the method of claim 3, and is similarly analyzed.

	As for claim 14, the claim recites a video  of the method of claim 4, and is similarly analyzed.

	As for claim 15, most of limitations of this claim have been noted in the rejection of Claim 14. 
	Lee as modified by Caball and Lou does not explicitly teach the neighbouring blocks are determined to be not combinable if the activity of the at least one of the neighbouring blocks is greater than a first threshold. 
	However, Tanaka teaches the neighbouring blocks are determined to be not combinable if the activity of the at least one of the neighbouring blocks is greater than a first threshold ([0047], i.e., p. 9, 8th paragraph, e.g., predetermined range, note the threshold as an upper bound of the range).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Lee, Caball, Lou, and Tanaka before him/her to modify the method and apparatus for encoding video by using block merging, and method and apparatus for decoding video by using block merging spatial domain pre-processing for computational complexity reduction in advanced video coding (AVC) encoder of Lee with the teaching of endoscope insertion direction detecting device and endoscope insertion direction detecting method of Tanaka with a motivation to improve the merging performance by taking advantage of the characteristics of the gradient as an indicator of the similarity.

	3.	Claims 7 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Tanaka, Caball, Lou, and further in view of Kobayahi et al., US 2002/0141503 A1 (hereinafter Kobayahi).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 6. 
	Lee as modified by Tanaka, Caball, and Lou does not explicitly teach the activity is determined from: act(n) = (actX(n) + actY(n))/ f(V, H) wherein 
    PNG
    media_image1.png
    46
    313
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    46
    307
    media_image2.png
    Greyscale
. 
	However, Kobayahi teaches the activity is determined from: act(n) = (actX(n) + actY(n))/ f(V, H) wherein 
    PNG
    media_image1.png
    46
    313
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    46
    307
    media_image2.png
    Greyscale
 ([0273], e.g., average and differences).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Lee, Tanaka, Caball, Lou, and Kobayahi before him/her to modify the method and apparatus for encoding video by using block merging, and method and apparatus for decoding video by using block merging spatial domain pre-processing for computational complexity reduction in advanced video coding (AVC) encoder of Lee with the teaching of picture signal processing method and apparatus of Kobayahi with a motivation to reduce inefficient combining due to noise by using average of data.

	As for claim 16, most of limitations of this claim have been noted in the rejection of Claim 15. 
	Lee as modified by Tanaka, Caball, and Lou does not explicitly teach the activity is determined from: act(n) = (actX(n) + actY(n))/ f(V, H) wherein 
    PNG
    media_image1.png
    46
    313
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    46
    307
    media_image2.png
    Greyscale
. 
	However, Kobayahi teaches the activity is determined from: act(n) = (actX(n) + actY(n))/ f(V, H) wherein 
    PNG
    media_image1.png
    46
    313
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    46
    307
    media_image2.png
    Greyscale
 ([0273], e.g., average and differences).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Lee, Tanaka, Caball, Lou, and Kobayahi before him/her to modify the method and apparatus for encoding video by using block merging, and method and apparatus for decoding video by using block merging spatial domain pre-processing for computational complexity reduction in advanced video coding (AVC) encoder of Lee with the teaching of picture signal processing method and apparatus of Kobayahi with a motivation to reduce inefficient combining due to noise by using average of data.

	4.	Claims 8 - 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Tanaka, Caball, Lou, and further in view of Kalevo et al., US 2005/0254717 A1 (hereinafter Kalevo).

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 4. 
	Lee as modified by Tanaka, Caball, and Lou does not explicitly teach intra-predicting a third block with a first subset of modes dispersed within a full set of modes specified for prediction; intra-predicting the third block selecting a first mode from the first subset of modes, wherein the third block predicted with the first mode has a cost that is lower than the block predicted with other modes in the first subset; intra-predicting the third block with a second subset of modes within a first angle from the first mode; and selecting one of the modes with a lowest cost from the first subset and the second subset as prediction mode of the third block, wherein a number of modes in the first subset of modes is less than a number of modes in the full set of modes. 
	However, Kalevo teaches intra-predicting a third block (Table 4, e.g., prediction and [0034], e.g., intra-frame coding) with a first subset of modes (Table 4, e.g., C0-C2 row, element P1) dispersed within a full set of modes specified for prediction (Table 4, all possible modes); intra-predicting the third block selecting a first mode from the first subset of modes (Table 4, e.g., C0-C2 row, element P1), wherein the third block predicted with the first mode has a cost that is lower ([0145], e.g., cost) than the block predicted with other modes in the first subset (Table 4, e.g., C0-C2 row, element P1); intra-predicting the third block with a second subset of modes (Table 4, e.g., C0-C2 row, element P5) within a first angle from the first mode; and selecting one of the modes with a lowest cost ([0146], e.g., smallest value for the cost function) from the first subset (Table 4, e.g., C0-C2 row, element P1) and the second subset (Table 4, e.g., C0-C2 row, element P5) as prediction mode ([0079], e.g., most appropriate prediction) of the third block, wherein a number of modes in the first subset of modes is less than a number of modes in the full set of modes (Table 4, all possible modes).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Lee, Tanaka, Caball, Lou, and Kalevo before him/her to modify the method and apparatus for encoding video by using block merging, and method and apparatus for decoding video by using block merging spatial domain pre-processing for computational complexity reduction in advanced video coding (AVC) encoder of Lee with the teaching of method for encoding images, and an image coder of Kalevo with a motivation to further reduce redundant information in image data and produce more efficient coding of image data by introducing a spatial prediction scheme involving the prediction of pixel values that offers possibility for prediction from several directions that allows efficient prediction of edges with different orientations as taught by Kalevo ([0012]).

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 8. In addition, Lee further discloses determining whether a set of neighbouring blocks of a first size are combinable ([0051], e.g., merged and [0194], e.g., merged); selecting a fourth block of a size greater than the first size if the neighbouring blocks of the first size are determined to be combinable ([0051], e.g., merged and [0194], e.g., merged).
	Lee as modified by Tanaka, Lou, and Kalevo does not explicitly teach predicting a block with an intermediate size encoding if the neighbouring blocks of the first size are determined to be not combinable. 
	However, Caball teaches predicting a block with an intermediate size encoding if the neighbouring blocks of the first size are determined to be not combinable ([0092], e.g., different block sizes, note a small block size that is smaller than the reference size).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Lee, Tanaka, Lou, Kalevo, and Caball before him/her to modify the method and apparatus for encoding video by using block merging, and method and apparatus for decoding video by using block merging spatial domain pre-processing for computational complexity reduction in advanced video coding (AVC) encoder of Lee with the teaching of method and apparatus for 3-D subband video coding of Caball with a motivation to provide an efficient encoded bitstream by using the best available prediction modes for each block that can be different for different block sizes.

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 9. 
	Lee as modified by Tanaka, Caball, and Kalevo does not explicitly teach the full set of modes are prediction modes of the HEVC standard. 
	However, Lou teaches the full set of modes are prediction modes of the HEVC standard ([0036], e.g., HEVC and [0044], e.g., size).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Lee, Tanaka, Caball, Kalevo, and Lou before him/her to modify the method and apparatus for encoding video by using block merging, and method and apparatus for decoding video by using block merging spatial domain pre-processing for computational complexity reduction in advanced video coding (AVC) encoder of Lee with the teaching of coding and decoding utilizing adaptive context model selection with zigzag scan of Lou with a motivation to low cost implementation by using the available standard of HEVC.
	Lee as modified by Tanaka, Caball, and Lou does not explicitly teach the first angle is 11.25 degrees. 
	However, Kalevo teaches the first angle is 11.25 degrees ([0040], e.g., 22.5 and vary).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Lee, Tanaka, Caball, Lou, and Kalevo before him/her to modify the method and apparatus for encoding video by using block merging, and method and apparatus for decoding video by using block merging spatial domain pre-processing for computational complexity reduction in advanced video coding (AVC) encoder of Lee with the teaching of method for encoding images, and an image coder of Kalevo with a motivation to further reduce redundant information in image data and produce more efficient coding of image data by introducing a spatial prediction scheme involving the prediction of pixel values that offers possibility for prediction from several directions that allows efficient prediction of edges with different orientations as taught by Kalevo ([0012]).

	5.	Claims 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Tanaka, Caball, Lou, Kobayahi, and further in view of Kalevo.

	As for claim 17, most of limitations of this claim have been noted in the rejection of Claim 16. 
	Lee as modified by Tanaka, Caball, Lou, and Kobayahi does not explicitly teach a first mode selector configured to intra-predict a third block in a first set of modes within a full set of prediction modes; and a second mode selector configured to intra-predict the third block with a second set of modes within a first angle of at least one mode in the first set of modes, wherein a number of modes in the first set of modes is less than number of modes in the full set of prediction modes  . 
	However, Kalevo teaches a first mode selector configured to intra-predict a third block (Table 4, e.g., prediction and [0034], e.g., intra-frame coding) in a first set of modes (Table 4, e.g., C0-C2 row, element P1) within a full set of prediction modes (Table 4, all possible modes); and a second mode selector configured to intra-predict the third block with a second set of modes (Table 4, e.g., C0-C2 row, element P5) within a first angle of at least one mode in the first set of modes, wherein a number of modes in the first set of modes is less than number of modes in the full set of prediction modes (Table 4, all possible modes)  . 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Lee, Tanaka, Caball, Lou, Kobayahi, and Kalevo before him/her to modify the method and apparatus for encoding video by using block merging, and method and apparatus for decoding video by using block merging spatial domain pre-processing for computational complexity reduction in advanced video coding (AVC) encoder of Lee with the teaching of method for encoding images, and an image coder of Kalevo with a motivation to further reduce redundant information in image data and produce more efficient coding of image data by introducing a spatial prediction scheme involving the prediction of pixel values that offers possibility for prediction from several directions that allows efficient prediction of edges with different orientations as taught by Kalevo ([0012]).

	As for claim 18, most of limitations of this claim have been noted in the rejection of Claim 17. 
	Lee as modified by Tanaka, Caball, Kobayahi, and Kalevo does not explicitly teach the full set of prediction modes are prediction modes of the HEVC standard. 
	However, Lou teaches the full set of prediction modes are prediction modes of the HEVC standard ([0036], e.g., HEVC and [0044], e.g., size).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Lee, Tanaka, Caball, Kobayahi, Kalevo, and Lou before him/her to modify the method and apparatus for encoding video by using block merging, and method and apparatus for decoding video by using block merging spatial domain pre-processing for computational complexity reduction in advanced video coding (AVC) encoder of Lee with the teaching of coding and decoding utilizing adaptive context model selection with zigzag scan of Lou with a motivation to low cost implementation by using the available standard of HEVC.
	Lee as modified by Tanaka, Caball, Lou, and Kobayahi does not explicitly teach the first angle is 11.5 degrees. 
	However, Kalevo teaches the first angle is 11.5 degrees ([0040], e.g., 22.5 and vary).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Lee, Tanaka, Caball, Lou, Kobayahi, and Kalevo before him/her to modify the method and apparatus for encoding video by using block merging, and method and apparatus for decoding video by using block merging spatial domain pre-processing for computational complexity reduction in advanced video coding (AVC) encoder of Lee with the teaching of method for encoding images, and an image coder of Kalevo with a motivation to further reduce redundant information in image data and produce more efficient coding of image data by introducing a spatial prediction scheme involving the prediction of pixel values that offers possibility for prediction from several directions that allows efficient prediction of edges with different orientations as taught by Kalevo ([0012]).

Response to Arguments
Applicant 's arguments filed 6/8/2022 have been fully considered but they are not persuasive.
	The applicant argues with respect to claims 1, 11, and 19 that Caball does not teach selection of either larger or smaller block sizes based on whether the neighboring blocks are combinable. Examiner respectfully disagrees. Applicant is attacking references individually. MPEP states that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” MPEP 2145 IV. In the instant application, as presented above, Lee teaches determining, by the at least one processor ([0377], e.g., computers), whether ([0051], e.g., determine whether) neighbouring blocks ([0048], e.g., block … as a data unit and [0051], e.g., neighboring data unit) of an initial block ([0051], e.g., data unit and [0194], e.g., current data unit) of a video frame are combinable ([0051], e.g., merged and [0194], e.g., merged) for intra-prediction estimation ([0194], e.g., intra prediction) and Caball teaches in response to determining that the neighbouring blocks are combinable ([0092], e.g., different block sizes, note a large block size), performing an intra-prediction estimation search for a first block of a first size ([0092], e.g., different block sizes, note the large block size) that is larger than a reference size ([0092], e.g., different block sizes, note a size smaller than the large block size); and in response to determining that the neighbouring blocks are not combinable ([0092], e.g., different block sizes, note a small block size that is smaller than the reference size), performing an intra-prediction estimation search for a second block of a second size ([0092], e.g., different block sizes, note the small block size) that is smaller than the reference size ([0092], e.g., different block sizes, note a size smaller than the large block size); and encoding ([0001], e.g., encoding), by the at least one processor, the video frame using the selected block. Therefore, the combination of the references teaches the limitations in the claims. Although Applicant argues that OA does not provide explanation, the OA provides mapping of the limitations to the features in the references and motivation to combine them as required.
Applicant's other arguments, filed 6/8/2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    US 2004/0096111 A1 discloses apparatus and method for determining a block size assignment for a block of pixels. 
        2.    US 2006/0165163 A1 discloses video encoder comprising a segmentation processor (207) which divides the picture into picture regions. 
        3.    US 8374246 B2 discloses a n Encoder Assisted Frame Rate Up Conversion (EA-FRUC) system that utilizes video coding and pre-processing operations at the video encoder to exploit the FRUC processing that will occur in the decoder in order to improve compression efficiency and reconstructed video quality. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485